Citation Nr: 0639031	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  00-07 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Appeals Management Center 
(AMC) Cleveland Resource Center.


                                                          THE 
ISSUES

1.  Entitlement to an increased rating for low back strain 
with post-traumatic arthritis of the lumbosacral spine, 
currently rated at 40 percent.

2.  Entitlement to service connection for arthritis of both 
hands, to include as secondary a service-connected low back 
strain with post-traumatic arthritis of the lumbosacral 
spine.

3.  Entitlement to service connection for bilateral carpal 
tunnel syndrome, to include as secondary to a service-
connected low back strain with post-traumatic arthritis of 
the lumbosacral spine.


                                               INTRODUCTION

The veteran served on active duty from May 1960 to February 
1964.

This matter originally came to the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied an increased rating for low 
back strain with post traumatic arthritis of the lumbosacral 
spine, and denied service connection on a secondary basis for 
arthritis of both hands, bilateral carpal tunnel syndrome, 
and heart disease (to include hypertension).

A Board decision in November 2004 denied the veteran's appeal 
for service connection for heart disease and hypertension, to 
include as secondary to a service-connected low back strain 
with post-traumatic arthritis of the lumbosacral spine. The 
remaining issues were remanded for additional development, 
which was completed to the extent possible.  However, as 
explained in more detail below, the veteran has requested a 
new representative and a personal hearing before a Veterans 
Law Judge.  In order to comply with due process of law, the 
claims for service connection for arthritis of both hands and 
bilateral carpal tunnel syndrome, to include as secondary to 
a service-connected low back strain with pos-traumatic 
arthritis of the lumbosacral spine., must again be REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the veteran if any action is 
required on his part.


                                                          
REMAND

In a statement recently received at the Board, the veteran 
indicated that he desires to revoke the current power of 
appointment (POA) and to change his representative from the 
Disabled American Veterans to The American Legion.  He also 
expressed a desire for a Board hearing.

Given the expressed intent of the veteran, this case must be 
returned to the RO to afford the veteran an opportunity to 
provide a POA for his new representative.  Thereafter, the RO 
must arrange for the appropriate Board hearing.  38 U.S.C.A. 
§ 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2006).


Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded an 
opportunity to specifically indicate 
whether he desires to revoke his POA to 
his current representative, and if so, 
whether he desires to appoint another 
representative, or would like help from 
the Veterans Service Organization of the 
VA.

2  Thereafter, if otherwise in order, the 
RO should contact the veteran to 
determine whether he wants a Travel Board 
hearing or a Board Videoconference 
hearing.  The RO should then schedule the 
veteran for the appropriate Board hearing 
in connection with his appeal.  The RO 
must clearly notify the veteran and his 
representative of the time and date of 
the hearing.  After the hearing is 
conducted, the case should be returned to 
the Board, in accordance with appellate 
procedures.

The veteran and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



                   
_________________________________________________ 

                                                  R. F. 
WILLIAMS 
                          Veterans Law Judge, Board of 
Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2006).

